KELLUM, Judge,
concurring in the result.
I agree with the main opinion that the testimony of Kevin Andre Towles’s son, Shaquille Cameron, regarding Towles’s assaults on Cameron years before the present offense was inadmissible under Rule 404(b), Ala. R. Evid., to prove identity or motive. I also believe that evidence of Towles’s prior acts was inadmissible under any of the other exceptions in Rule 404(b) and that the error in admitting this evidence was not harmless under the circumstances in this case. Because Towles’s conviction and sentence must be reversed on the ground that the testimony about Towles’s prior acts was inadmissible under Rule 404(b), I believe it is unnecessary to address whether the trial court’s limiting instruction on the Rule 404(b) evidence was erroneous. Therefore, I concur in the result.